NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Dohyun Ahn  on 4/15/2022 based upon an initial interview 4/12/2022.

The application has been amended as follows: 
Please amend claim 1 to read:
1. (Currently amended) A plasma processing apparatus for generating a plasma in a processing space of a processing chamber and performing plasma processing on a target object, the apparatus comprising: 
an antenna configured to radiate a microwave for plasma generation into the processing chamber through a ceiling plate; and 
a pressing mechanism provided above the antenna, wherein the pressing mechanism includes a rigid fluid container having an opening at a bottom side thereof to face the antenna, and a film-shaped expandable and contractible elastic body fixed to the opening to seal an inner space of the rigid fluid container, the rigid fluid container in conjunction with the elastic body defining the inner space; 
a fluid supply unit connected to the inner space defined by the rigid fluid container and the elastic body and configured to supply fluid of a predetermined pressure to the inner space[[;]], wherein the fluid supply unit includes a fluid supply source, a pressure gauge for measuring an internal pressure of the inner space and a load control unit for controlling a supply amount of the fluid, and the load control unit is provided between the fluid supply source and the inner space; and 
a controller configured to : 
control the fluid supply unit to supply the fluid from the fluid supply source into the inner space through the load control unit, and 
control the elastic body to press the antenna against the ceiling plate by a pressure of the fluid supplied into the inner space of the rigid fluid container, wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the inner space of the rigid fluid container.

Please cancel claim 11.

Rejoinder
Claim 1 is allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 6/9/2020, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-10 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “a controller configured to: control the fluid supply unit to supply the fluid from the fluid supply source into the inner space through the load control unit, and control the elastic body to press the antenna against the ceiling plate by a pressure of the fluid supplied into the inner space of the rigid fluid container, wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the inner space of the rigid fluid container” in the context of the other limitations of the claim.
Particularly, while the Iwao reference appears to teach the general concept behind the instant invention, the prior art does not appear to teach or suggest the particular implementation of the instant invention (a rigid container with flexible head and a controller configured to adjust the pressure of the pressing unit). The Aschner reference teaches an inflatable o-ring member similar to the instant invention except used for a different purpose, and relies exclusively on the o-ring to inflate to apply pressure (not a rigid body with a flexible elastic head).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718